Appeal by the defendant (1) from a judgment of the Supreme Court, Kings County (Uviller, J.), rendered February 4, 1985, convicting him of murder in the second degree (four counts) and sodomy in the first degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court (Feldman, J.), entered June 25, 1987, which denied his motion pursuant to CPL 440.10 vacate the judgment.
Ordered that the judgment and order are affirmed.
We find that the defendant’s statements, as well as the testimony of a witness that the defendant was observed in the presence of accomplices during the planning stages and was again observed near the scene at the approximate time of the commission of the crime, provided ample corroboration of the accomplice’s testimony (see, People v Burgin, 40 NY2d 953; People v Singleton, 144 AD2d 504; People v Barone, 109 AD2d 1075).
With respect to the defendant’s remaining contentions, including those raised in his supplemental pro se brief, we find *622that either they are not properly before us because they involve matters dehors the record (see, People v Higgins, 151 AD2d 603; People v Rodriguez, 123 AD2d 405), they are unpreserved for appellate review (see, CPL 470.05 [2]), or they are without merit. Thompson, J. P., Kunzeman, Lawrence and Miller, JJ., concur.